


109 HR 5609 IH: To require automobile dealers to disclose to consumers

U.S. House of Representatives
2006-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5609
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2006
			Mrs. Bono (for
			 herself and Mr. Capuano) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require automobile dealers to disclose to consumers
		  the presence of event data recorders, or black boxes, on new
		  automobiles, and to require manufacturers to provide the consumer with the
		  option to enable and disable such devices on future
		  automobiles.
	
	
		1.FindingsCongress finds the following:
			(1)Consumers have the
			 right to know that event data recorders are installed in their vehicles, that
			 they are capable of collecting data recorded in automobile accidents, and how
			 such data may be used.
			(2)From the standpoint
			 of consumer privacy rights, most consumers are not aware that their vehicles
			 are recording data that not only may be used to aid traffic safety analyses,
			 but has the potential of being used against them in a civil or criminal
			 proceeding, or by their insurer to increase rates.
			(3)There exists no
			 Federal law clarifying the rights of a vehicle owner to ownership of the
			 recorded data and, in the absence of Federal direction, States have begun to
			 create different standards of ownership and rights for recorded data.
			2.Disclosure of
			 event data recorders on automobiles
			(a)Required
			 DisclosureIn accordance with
			 regulations prescribed by the Federal Trade Commission under section 5(c), a
			 dealer shall disclose, to each consumer who purchases a new automobile, in a
			 clear and conspicuous written format at the time of purchase, the following
			 information regarding any event data recorder installed on such new
			 automobile—
				(1)the presence and location of an event data
			 recorder;
				(2)the type of information recorded by the
			 event data recorder and how such information is recorded; and
				(3)that the information recorded by the event
			 data recorder also may be used in a law enforcement proceeding.
				(b)Required
			 Disclosures in Owner’s ManualThe manufacturer shall include, in clear
			 and conspicuous language in the owner’s manual of any new automobile containing
			 an event data recorder, the disclosures required by subsection (a).
			3.Ownership and
			 retrieval of event data recorder dataAny event data recorder in the vehicle and
			 any data recorded on any event data recorder in the vehicle shall be considered
			 the property of the owner of the vehicle. Data that is recorded on any event
			 data recorder may not be downloaded or otherwise retrieved by a person other
			 than the owner of the motor vehicle, except under one of the following
			 circumstances:
			(1)The owner of the
			 motor vehicle or the owner’s agent or legal representative consents to the
			 retrieval of the information.
			(2)In response to an
			 order of a court having jurisdiction to issue the order.
			(3)The data is
			 retrieved by a motor vehicle dealer, or by an automotive technician for the
			 purpose of diagnosing, servicing, or repairing the motor vehicle.
			(4)For the purpose of
			 improving motor vehicle safety, including medical research on the human body’s
			 reaction to motor vehicle accidents, provided that the identity of the
			 registered owner or driver is not disclosed in connection with that retrieved
			 data.
			4.Requirement for
			 event data recorders on new automobilesNo person may manufacture for sale, sell,
			 offer for sale, introduce or deliver into interstate commerce, or import into
			 the United States, an automobile manufactured after 2008 (and bearing a model
			 year of 2009 or later) that is equipped with an event data recorder, unless
			 such event data recorder includes a function whereby the consumer has the
			 option to enable or disable the recording function of the event data recorder.
			 Once disabled, the recording function shall not resume functioning until the
			 consumer elects to enable such functioning.
		5.Enforcement
			(a)Treatment of
			 Violations as Unfair or Deceptive Acts or PracticesA violation
			 of section 2, 3 or 4 shall be treated as a violation of a rule defining an
			 unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the
			 Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
			(b)Federal Trade
			 Commission AuthorityThe Federal Trade Commission shall enforce
			 this Act in the same manner, by the same means, and with the same jurisdiction,
			 powers, and duties as though all applicable terms and provisions of the Federal
			 Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a
			 part of this Act.
			(c)RulemakingWithin
			 180 days following the enactment of this Act, the Federal Trade Commission
			 shall prescribe regulations to carry out this Act, including guidelines setting
			 forth a uniform method by which a dealer may provide the disclosures and
			 options required by section 2.
			6.DefinitionsAs used in this Act:
			(1)The term
			 consumer has the meaning given the term ultimate
			 purchaser in section 2 of the Automobile Information Disclosure Act (15
			 U.S.C. 1231).
			(2)The term
			 dealer has the meaning given that term in section 30102(a) of
			 title 49, United States Code.
			(3)The term
			 event data recorder means any device or means of technology
			 installed in an automobile that records information such as vehicle speed,
			 seatbelt use, application of brakes or other information pertinent to the
			 operation of the automobile.
			(4)The terms
			 manufacturer and new automobile have the meanings
			 given those terms in section 2 of the Automobile Information Disclosure Act (15
			 U.S.C. 1231).
			7.Effective
			 dateThis Act shall take
			 effect 180 days after the date of enactment of this Act.
		
